Case 2:19-cv-03592-FMO-JEM Document 112 Filed 08/31/20 Page 1 of 1 Page ID #:1488

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 19-3592 FMO (JEMx)                                 Date     August 31, 2020
 Title           Rafael Arroyo, Jr. v. Denaco, LLC, et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                Vanessa Figueroa                                         None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                    None Present                                          None Present
 Proceedings:             (In Chambers) Order to Show Cause Re: Sanctions or Dismissal

       Pursuant to the Court’s Order of July 15, 2020, the parties were required to complete a
settlement conference no later than August 21, 2020. (See Dkt. 111, Court’s Order of July 15,
2020). The court’s order required to the parties to file a Status Report Re: Settlement indicating
whether the case settled no later than August 28, 2020. (Id.).

       As of the filing date of this Order, no Status Report Re: Settlement has been filed. (See,
generally, Dkt.). Accordingly, IT IS ORDERED THAT, no later than September 4, 2020, the
parties shall show cause in writing why sanctions should not be imposed for failure to comply with
the Court’s Order of July 15, 2020. Failure to submit a response to this Order by the deadline
set forth above shall result in the imposition of sanctions and/or dismissal of this action
for lack of prosecution. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-
30, 82 S.Ct. 1386, 1388 (1962); Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002), cert.
denied, 538 U.S. 909 (2003).




                                                                                  00       :    00

                                                         Initials of Preparer            vdr




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
